Staff with less than 18 months service

 



QUEST RESOURCE CORPORATION

BONUS SHARE AWARD AGREEMENT

 

 

Date of Grant:

December 7, 2009

 

Number of Bonus Shares:

______ Bonus Shares

THIS AGREEMENT, dated as of December 7, 2009, is between Quest Resource
Corporation, a Nevada corporation (the "Company"), and _____________
("Recipient").

RECITALS:

A.        Effective October 14, 2005, the Company established the 2005 Omnibus
Stock Award Plan, as amended (the "Plan"), under which the Company may grant
employees, consultants and non-employee directors certain equity-based awards.

B.        Recipient is a valued and trusted employee of the Company or one of
its Subsidiaries.

C.        The Company has elected to issue Recipient rights to shares of common
stock in order that Recipient thereby may be induced to obtain an ownership
interest in the Company and to advance the interests of the Company and its
Subsidiaries.

AGREEMENT:

In consideration of the mutual premises and covenants contained herein and other
good and valuable consideration paid by Recipient to the Company, the Company
and Recipient agree as follows:

 

Section 1.

Incorporation of Plan

All provisions of this Agreement and the rights of Recipient hereunder are
subject in all respects to the provisions of the Plan and the powers of the
Board therein provided. Capitalized terms used in this Agreement but not defined
shall have the meaning set forth in the Plan

 

Section 2.

Promise to Deliver Shares

The Company will issue and deliver to Recipient, subject to the conditions set
forth in this Agreement, that number of Bonus Shares identified above opposite
the heading "Number of Bonus Shares" (the "Shares"). The Shares, which will be
issued by the Company subject to the conditions set forth herein, will be issued
in the name of Recipient or a nominee of Recipient on the applicable Transfer
Date (as identified and defined below in this Section 2) for each such Share.
Once a Share has been transferred, the Share will be freely transferable under
this Agreement, subject only to such further limitations on transfer, if any, as
may exist under the Company's Bylaws, applicable law or any other agreement
binding upon Recipient.

 

--------------------------------------------------------------------------------

Provided Recipient's right to receive the Shares has not already been forfeited
pursuant to Section 4 and subject to any exceptions listed elsewhere herein,
Recipient's rights to the Shares shall vest in proportional amounts (with any
number(s) not evenly divisible being allocated to the earliest tranche) on the
applicable dates identified below (the "Transfer Dates"), and the Shares will be
transferred on, or no more than 10 days after, such Transfer Dates:

 

Number of Shares

Transfer Date

______ Shares

(25% of the total number of Shares)

September 23, 2010

_____ Shares

(25% of the total number of Shares)

September 23, 2011

_____ Shares

(25% of the total number of Shares)

September 23, 2012

_____ Shares

(25% of the total number of Shares)

September 23, 2013

 

 

Section 3.

Consideration to the Company

In consideration of the awarding of the Shares by the Company, Recipient agrees
to render faithful and efficient services as an employee of the Company or a
Subsidiary. Nothing in this Agreement will confer upon Recipient any right to
continue as an employee of the Company or a Subsidiary or will interfere with or
restrict in any way the rights of the Company or a Subsidiary, which are hereby
expressly reserved, to terminate Recipient’s employment with the Company or a
Subsidiary at any time for any reason whatsoever, with or without cause.

 

Section 4.

Forfeiture of Right to Receive Shares Prior to Transfer

Unless otherwise provided herein, if a Termination of Affiliation (including a
Termination of Affiliation on account of death or Disability) occurs before one
or more of the Transfer Dates for some or all of the Shares, all of the
Recipient's right to receive additional Shares under this Agreement, if any,
shall immediately be forfeited. Upon such forfeiture, Recipient shall have no
further rights under this Agreement.

In no event will the occurrence of a Change of Control, a Recipient's
Termination of Affiliation within the Change of Control Period, or the
completion of the Recombination (as defined in Section 6) affect, or accelerate
the delivery of, the Shares.

 

Section 5.

No Assignment of Rights

Subject to any exceptions set forth elsewhere herein, none of the rights to
receive the Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of by Recipient, and Recipient agrees not to attempt to sell,
assign, transfer, pledge, hypothecate or otherwise dispose of such rights. Any
attempt to sell, assign, transfer, pledge, hypothecate or otherwise dispose of a
right to receive a Share under this Agreement shall be null and void.

 

2

 



--------------------------------------------------------------------------------

 

Section 6.

Acknowledgement of Rights of the Company in Event of the Recombination  

Notwithstanding anything in this Agreement to the contrary, none of the
transactions that will occur in connection with the "recombination" described in
the Registration Statement of PostRock Energy Corporation ("PostRock") on Form
S-4 filed with the Securities and Exchange Commission (the "SEC") on October 6,
2009 (Registration No. 333-162366) (the "Recombination") shall be considered a
Change of Control for purposes of this Agreement.

In the event of the completion of the Recombination, without any requirement or
obligation to obtain the Recipient’s consent, the Compensation Committee of the
Board of Directors of PostRock shall provide that any unvested Shares hereunder
shall be exchanged for rights covering the equity of PostRock, with appropriate
adjustments as to the number and kind of equity interests; such rights shall be
evidenced in such manner as determined by the Compensation Committee. The
determinations of such Compensation Committee with respect to the exchange,
adjustments, and terms and conditions of the PostRock equity interests received
in exchange for the Shares shall be made in accordance with the Agreement and
Plan of Merger, dated July 2, 2009, as amended, governing the Recombination and
shall be conclusive and binding on all parties.

 

Section 7.

No Dividends and Voting

Recipient (i) is not entitled to receive any dividends or dividend equivalents,
whether such dividends would be paid in cash or in kind, or receive any other
distributions made with respect to actual Shares of Common Stock, and (ii) does
not have nor may he or she exercise any voting rights with respect to any of the
Shares, in both cases (i) and (ii) above, unless and until the Shares have been
delivered pursuant to this Agreement.

 

Section 8.

Adjustments

Notwithstanding any provision herein to the contrary, in the event of any change
in the number of outstanding shares of Common Stock effected without receipt of
consideration therefor by the Company, by reason of a merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock split, stock
combination or other change in the corporate structure of the Company affecting
the Common Stock, the Recipient's right to receive Shares under this Agreement
will be automatically adjusted to accurately and equitably reflect the effect
thereon of such change. In the event of a dispute concerning such adjustment,
the decision of the Company will be conclusive. The Recombination is not a
change subject to the provisions of this Section 8.

 

Section 9.

Amendment and Cancellation

This Agreement may be amended or cancelled at any time provided that, to the
extent any amendment would be materially adverse to Recipient or in the event of
the cancellation of this Agreement, both the Company and Recipient consent to
the terms of such amendment or cancellation. The foregoing notwithstanding, no
amendment or cancellation shall be made or valid that would result in the Shares
becoming subject to Code Section 409A.

 

Section 10.

Withholding of Tax

To the extent that the transfer of a Share results in the receipt of
compensation by Recipient with respect to which the Company or a Subsidiary has
a tax withholding obligation

 

3

 



--------------------------------------------------------------------------------

pursuant to applicable law, unless other arrangements have been made by
Recipient that are acceptable to the Company or such Affiliate, Recipient shall
deliver to the Company or the Affiliate such amount of money as the Company or
the Affiliate may require to meet its withholding obligations under such
applicable law. No Shares will be transferred under this Agreement until
Recipient has paid or made arrangements approved by the Company or the Affiliate
to satisfy in full the applicable tax withholding requirements of the Company or
Affiliate with respect to such event.

 

Section 11.

Entire Agreement

This Agreement constitutes the entire agreement of the parties with regard to
the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Shares granted hereby. Without limiting the scope of the preceding sentence,
all prior understandings and agreements, if any, among the parties hereto
relating to the subject matter hereof are hereby null and void and of no further
force and effect. Except as provided with respect to the exchange of the Shares
for PostRock equity interests in the event of the completion of the
Recombination as set forth in Section 6, a modification of this Agreement shall
be effective only if it is in writing and signed by both Recipient and an
authorized officer of the Company.

 

Section 12.

Designation of Beneficiary

Recipient may designate a person or persons to receive, in the event of
Recipient's death, any Shares then being transferred or other property then or
thereafter distributable relating to the Shares. Such designation must be made
either in the space indicated at the end of this Agreement or upon forms
supplied by and delivered to the Company or its delegate and may be revoked in
writing. If Recipient fails effectively to designate a beneficiary, the estate
of Recipient will be deemed to be the beneficiary of Recipient with respect to
any such Shares or other property.             

 

Section 13.

Applicable Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Oklahoma, excluding its conflict of laws provisions.

 

Section 14.

Section 409A

The rights to, and distribution of, the Shares granted hereunder are intended to
be exempt from the requirements of Section 409A of the Code under the
"short-term deferral exclusion" as defined thereunder, and this Agreement shall
be interpreted and administered in a manner consistent with that intent.

[Execution and Beneficiary Designation Page To Follow]

 

4

 



--------------------------------------------------------------------------------

The parties to this Agreement have executed this Agreement as of the date first
above stated.

 

 

 

QUEST RESOURCE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Designation of Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Relationship to Recipient)

 

 

 

 

 

 

 

 

 

 

 

(Name of Beneficiary)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State, Zip Code)

 

 

 

 

 

 

5

 



 